PER CURIAM:
Wanda Scott appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on her 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Scott v. South Carolina, No. 8:08-cv-00932-GRA, 2008 WL 4862517 (D.S.C. Nov. 7, 2008). We deny Scott’s motions to order additional case files and to consolidate. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.